


Exhibit 10.15
[Stock-Settled RSU Agreement - Employees]
DINEEQUITY, INC.
2011 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is entered into as of
___________ by and between DINEEQUITY, INC., a Delaware corporation (the
“Company”) and , an employee of the Company (the “Participant”).
RECITALS:
Pursuant to the DineEquity, Inc. 2011 Stock Incentive Plan (the “Plan”), the
Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the
Participant is to be granted a Restricted Stock Unit Award (the “Award”)
pursuant to which the Participant shall receive shares of the Company's common
stock, on the terms and conditions set forth herein.
Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.GRANT OF RESTRICTED STOCK UNITS. The Company hereby grants to the Participant
an award of restricted stock units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one share of common stock,
$.01 par value, of the Company (the “Common Stock”), subject to the terms and
conditions set forth herein.
2.VESTING AND SETTLEMENT.
(a)Service Vesting. Subject to the Participant's continuous employment with the
Company, the Restricted Stock Units shall vest in accordance with the specific
vesting schedule set forth on Exhibit A hereto. Restricted Stock Units that have
vested in accordance with the vesting schedule set forth on Exhibit A are
referred to herein as “Vested Units.” Restricted Stock Units that are not vested
are referred to herein as “Unvested Units.”
(b)Disability or Death. If the Participant's employment with the Company
terminates due to Disability or death, the Restricted Stock Units shall become
immediately and fully vested and thereafter be considered Vested Units.
(c)Change in Control. If the Participant's employment with the Company is
terminated within a period of twenty-four (24) months following a Change in
Control (i) by the Company other than for Cause or (ii) by the Participant for
Good Reason (as such terms are defined herein below or in the Plan), the
Restricted Stock Units shall become immediately and fully vested and thereafter
be considered Vested Units.
(d)Termination of Unvested Units. Except as set forth in Sections 2(b) and 2(c),
upon the termination of the Participant's employment, any then Unvested Units
held by the Participant shall be forfeited and canceled as of the date of such
termination.
(e)Settlement of Vested Units. The Vested Units shall be settled by the delivery
to the Participant or a designated brokerage firm of one share of Common Stock
per Vested Unit within thirty (30) days after the vesting of such Restricted
Stock Units as set forth on Exhibit A, or upon accelerated vesting as set forth
in this Section 2. No fractional shares will be issued under this Agreement.
3.ADJUSTMENT IN COMMON STOCK. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, a substitution or adjustment shall be made to the terms of the Award,
including the number and class of securities subject thereto, as may be
determined by the Committee, in its sole discretion. Subject to the terms of the
Plan, such other substitutions or adjustments shall be made as the Committee in
its sole discretion may deem appropriate.
4.NON-TRANSFERABILITY OF AWARD. The Award and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, or
pursuant to beneficiary designation procedures approved by the Company.
Notwithstanding the foregoing, the Award and this Agreement may be transferable
to the Participant's family members, to a




--------------------------------------------------------------------------------




trust or entity established by the Participant for estate planning purposes, to
a charitable organization designated by the Participant or pursuant to a
qualified domestic relations order. Except to the extent permitted by this
Section 4, the Award may be exercised or settled during the Participant's
lifetime only by the Participant or the Participant 's legal representative or
similar person. Except as permitted by this Section 4, the Award may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of the Award, the
Award and all rights thereunder shall immediately become null and void.
5.DISPUTE RESOLUTION. The parties hereto will use their reasonable best efforts
to resolve any dispute hereunder through good faith negotiations. A party hereto
must submit a written notice to any other party to whom such dispute pertains,
and any such dispute that cannot be resolved within thirty (30) calendar days of
receipt of such notice (or such other period to which the parties may agree)
will be submitted to an arbitrator selected by mutual agreement of the parties.
In the event that, within fifty (50) days of the written notice referred to in
the preceding sentence, a single arbitrator has not been selected by mutual
agreement of the parties, a panel of arbitrators (with each party to the dispute
being entitled to select one arbitrator and, if necessary to prevent the
possibility of deadlock, one additional arbitrator being selected by such
arbitrators selected by the parties to the dispute) shall be selected by the
parties. Except as otherwise provided herein or as the parties to the dispute
may otherwise agree, such arbitration will be conducted in accordance with the
then existing rules of the American Arbitration Association. The decision of the
arbitrator or arbitrators, or of a majority thereof, as the case may be, made in
writing will be final and binding upon the parties hereto as to the questions
submitted, and the parties will abide by and comply with such decision;
provided, however, the arbitrator or arbitrators, as the case may be, shall not
be empowered to award punitive damages. Unless the decision of the arbitrator or
arbitrators, as the case may be, provides for a different allocation of costs
and expenses determined by the arbitrators to be equitable under the
circumstances, the prevailing party or parties in any arbitration will be
entitled to recover all reasonable fees (including but not limited to attorneys'
fees) and expenses incurred by it or them in connection with such arbitration
from the non-prevailing party or parties.
6.NOTICES. Any notice required or permitted under this Agreement shall be deemed
given when delivered either personally, by overnight courier, or when deposited
in a United States Post Office, postage prepaid, addressed as appropriate, to
the Participant either at his/her address set forth below or such other address
as he or she may designate in writing to the Company, or to the Company:
Attention: Vice President - Legal (or said designee), at the Company's address
or such other address as the Company may designate in writing to the
Participant.
7.RIGHTS AS A STOCKHOLDER. Prior to any issuance of shares of Common Stock in
settlement of the Award, no Common Stock will be reserved or earmarked for the
Participant or the Participant's account. Except as set forth in this Section 7,
the Participant will not be entitled to any privileges of ownership of the
shares of Common Stock subject to the Award (including, without limitation, any
voting rights) underlying Vested Units and/or Unvested Units unless and until
such shares of Common Stock are actually delivered to the Participant hereunder.
From and after the date hereof and unless and until the Award is forfeited or
otherwise transferred back to the Company, the Participant will be credited with
additional Restricted Stock Units having a value equal to dividends declared by
the Company (other than stock dividends), if any, with record dates that occur
prior to the settlement of the Award as if the shares of Common Stock underlying
the Award (whether payable in shares of Common Stock or in cash) had been issued
and outstanding, based on the fair market value of a share of Common Stock on
the applicable dividend payment date. Any such additional Restricted Stock Units
shall be considered part of the Award and shall also be credited with additional
Restricted Stock Units as dividends (other than stock dividends), if any, are
declared, and shall be subject to the same terms and conditions as the
Restricted Stock Units subject to the Award with respect to which they were
credited (including, but not limited to, the forfeiture provisions set forth in
Section 2 of this Agreement). Notwithstanding the foregoing, no such additional
Restricted Stock Units will be credited with respect to any dividend declared by
the Company in connection with which the Award is adjusted pursuant to Section
3.
8.FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
9.WITHHOLDING. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the Award,
payment by the Participant of any federal, state, local or other taxes which may
be required to be withheld or paid in connection with the Award. The Company
shall withhold whole shares of Common Stock which would otherwise be delivered
to the Participant, having an aggregate Fair Market Value determined as of the
date the obligation to withhold or pay taxes arises in connection with an award
(the “Tax Date”), or withhold an amount of cash which would otherwise be payable
to the Participant, in the amount necessary to satisfy any such obligation, or
the Participant may satisfy any such obligation by any of the following means:
(i) a cash payment to the Company, (ii) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to the Participant, in either case equal to the amount
necessary to satisfy any such obligation or (iv) any combination of (i), (ii)
and (iii). Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Any fraction of a share of




--------------------------------------------------------------------------------




Common Stock which would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by the
Participant.
10.INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and made
a part hereof, and the Award and this Agreement are subject to all terms and
conditions of the Plan.
11.EMPLOYMENT. Neither the Plan, the granting of the Award, this Agreement nor
any other action taken pursuant to the Plan shall confer upon any person any
right to continued employment by or service with the Company, any Subsidiary or
any affiliate of the Company or affect in any manner the right of the Company,
any Subsidiary or any affiliate of the Company to terminate the employment of
any person at any time without liability hereunder. For purposes of this
Agreement, references to employment shall include employment or service with any
Subsidiary of the Company.
12.AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the New York Stock Exchange, or any other stock exchange on which shares
of Common Stock are traded; provided, however, that no amendment may impair the
rights of the Participant without the consent of the Participant.
13.GOVERNING LAW. This Agreement shall be governed by and construed according to
the laws of the State of Delaware without regard to its principles of conflict
of laws.
14.SECTION 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to the Participant pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4). In the event the terms of this Agreement would subject the
Participant to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Participant shall cooperate diligently to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Participant's termination of employment, such term shall be
deemed to refer to the Participant's “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Agreement, if the Participant is a “specified employee,” as defined in Section
409A of the Code, as of the date of Participant's separation from service, then
to the extent any amount payable to the Participant (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Participant's separation from service and (iii)
under the terms of this Agreement would be payable prior to the six-month
anniversary of the Participant's separation from service, such payment shall be
delayed until the earlier to occur of (a) the first business day following the
six-month anniversary of the separation from service and (b) the date of the
Participant's death.
15.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
16.DEFINED TERMS. As used in this Agreement, the following terms shall have the
meanings set forth below:
(a)“Cause” shall mean as determined by the Company, (i) the willful failure by
the Participant to substantially perform his or her duties with the Company
(other than any such failure resulting from the Participant's incapacity due to
physical or mental illness); (ii) the Participant's willful misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iii) the Participant's commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Participant's duties; or (iv) the Participant's
conviction or plea of no contest to a felony or a crime of moral turpitude.
(b)“Disability” shall mean that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period of not less than
three months under a long-term disability plan maintained by the Company or one
of its Subsidiaries.
(c)The Participant shall have “Good Reason” to effect a voluntary termination of
his or her employment in the event that the Company (i) breaches its obligations
to pay any salary, benefit or bonus due to him or her, including its obligations
under this Agreement, (ii) requires the Participant to relocate more than 50
miles from the Participant's current, principal place of employment, (iii)
assigns to the Participant any duties inconsistent with the Participant's
position with the Company or significantly and adversely alters the nature or
status of the Participant's responsibilities or the conditions of the
Participant's employment, or (iv) reduces the Participant's base salary and/or
bonus opportunity, except for across-the-board reductions similarly affecting
all similarly situated employees of the Company and all similarly situated
employees of any corporation or other entity which is in control of the Company;
and in the event of any of (i), (ii), (iii) or (iv), the Participant has given
written notice to the Committee or the Board of Directors as to the details of
the basis for such Good Reason within thirty (30) days following the date on
which the Participant alleges the event giving rise to such Good Reason
occurred, the Company has failed to provide a reasonable cure within thirty (30)
days after its receipt of such notice and the effective date of the termination
for Good Reason occurs within 90 days after the initial existence of the facts
or circumstances constituting Good Reason.
IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Award
Agreement on the day and year first above written.




--------------------------------------------------------------------------------




COMPANY:
DINEEQUITY, INC.
By:            
Julia A. Stewart     ___________________________
Chairman and CEO    


PARTICIPANT:                
[Name]    _____________________________        
Address    _____________________________    
City/State/Zip        _____________________________






--------------------------------------------------------------------------------




EXHIBIT A
RESTRICTED STOCK UNIT AWARD AGREEMENT
VESTING SCHEDULE
The Restricted Stock Units (RSUs) shall vest as set forth in the table below:




